Citation Nr: 1503337	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-30 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint and disc diseases, lumbar spondylosis, lumbosacral spine, postoperative fusion, evaluated as 10 percent disabling prior to May 8, 2013, 10 percent disabling from August 1, 2013, to July 17, 2014, and 40 percent disabling since July 17, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A claim for a TDIU has been raised and is part of the pending increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his December 2014 Appellate Brief, the Veteran requested remand for the RO to consider pertinent evidence submitted since the most recent September 2014 Supplemental Statement of the Case (SSOC).  As a matter of law, the Board must oblige this request.  See 38 C.F.R. § 20.1304(c).

Furthermore, it appears that the initial rating decision dated May 2010, which continued the Veteran's 10 percent disability rating, has not been associated with the claims file, and should be obtained on remand.

In addition, records note that the Veteran was awarded disability benefits from the Social Security Administration (SSA), and he has indicated that these benefits were awarded, in part, based on his back disability.  Therefore, the Veteran's records relied upon in awarding him Social Security benefits must be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

As the matter is being remanded, and it appears that the Veteran continues to receive treatment through VA, updated VA treatment records should also be obtained.


Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding updated VA treatment records.

2. Request from Social Security Administration copies of all medical records underlying the award of disability benefits.  

3. Obtain a copy of the May 2010 rating decision and associate it with the claims file.

4. After completing the above, readjudicate the remanded claim with consideration of all pertinent evidence submitted since the September 2014 SSOC, to include the Veteran's entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

